 464DECISIONSOF NATIONALLABOR RELATIONS BOARDParamount Metal&Finishing Co.,Inc. and Para-mount Plating Co., Inc.and Teamsters Local UnionNo. 408,a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 22-CA-6265 and 22-CA-6325June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn December 1, 1975, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.In agreement with the Administrative Law Judge,we find that Respondent, through its president, Vin-cent Fuschetti, engaged in unlawful surveillance byobserving a meeting between Union I Organizer DiLeo and several employees, thus violating Section8(a)(1) of the Act. We further find, in agreement withthe Administrative Law Judge, that Respondent vio-lated Section 8(a)(3) of the Act by unlawfully layingoff employee Joseph Policastro. However, we findmerit in Respondent's exceptions to his finding thatthe lay off of employee Jose Rodriguez violated Sec-tion 8(a)(3) and (1) of the Act.The Administrative Law Judge found, and the rec-ord shows, that Joseph Policastro initially contactedthe Union in August 1974, served as the Union's ob-server at the October 25 election, and throughout theUnion's campaign was one of the Union's most ac-tive adherents. The Respondent soon became awareof Policastro's activities and, in late August, one ofRespondent's officers, Richard Fuschetti, interrogat-ed Policastro about his protected activities and1 In the absence of exceptions thereto, we adopt the Administrative LawJudge's finding that the Respondent did not violate Sec 8(a)(1) and (3) bygranting wage increases to its employees in October 19742 Teamsters Local Union No 408, a/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Unionpromised certain benefits if he identified other em-ployees who had signed authorization cards.' Policas-tro spurned these overtures, but he did admit to Fus-chetti that he had signed a card. In addition, as notedabove, shortly before the election, Respondent'spresident,Vincent Fuschetti, engaged in unlawfulsurveillance of a union meeting attended by Policas-tro,Jose Rodriguez, and several other employees.Thereafter, on February 7, 1975, Policastro was per-manently laid off.The Respondent maintained that its decision to layoff Policastro was motivated only by business con-siderations rather than discriminatoryreasons. Insupport of its defense, the Respondent asserted thatthe department where Policastro was last assignedhad no work in early 1975, that (as the Administra-tiveLaw Judge found) the Respondent had experi-enced a decline in business, and that from July 1974to August 1975 the Respondent had laid off or termi-nated some 20 of its 46 employees.We agree with the Administrative Law Judge thatPolicastro's termination was motivated at least inpart by his union activities. In reaching this result, werely on the General Counsel's showing of knowledgeand union animus, and the unconvincing nature ofthe Respondent's asserted reasons for the layoff.Policastro, a man with 35 years of experience inthe industry and 7 years with the Respondent, wasadmittedly a "valuable" employee who, because ofhis thorough knowledge of the industry and withRespondent's operation in particular, was capable ofperforming a wide variety of production and mainte-nance jobs. Indeed, in view of Policastro's skills, ex-perience, and the fact that he "saved the companymoney," Supervisor Walter Alina recommended toPresident Fuschetti that Policastro not be laid off.Finally, as the Administrative Law Judge found, Po-licastrowas among the more senior employees inRespondent's plants, and, had strict plantwide se-niority been followed, Policastro would not havebeen laid off in February 1975, or at the least wouldhave been recalled before August. In any event, it isclear that work which Policastro could perform wasavailable in other departments when Policastro waslaid off in February.In explaining his decision, President Fuschetti tes-tified that he relied on departmental seniority, atten-dance, and "many other factors"-presumably skill,versatility, and experience.We agree with the Ad-ministrative Law Judge that this explanation simplydoes not withstand scrutiny in view of Policastro'sadmitted value to the Respondent. Accordingly, we3This conduct occurred outside the 10(b) period and is, therefore, notfound to be violative of the Act However, we agree with the AdministrativeLaw Judge that such conduct is background for events which followed225 NLRB No. 61 PARAMOUNT METAL & FINISHING CO.find that the Respondent's unconvincing reasons forthe layoff actually support the General Counsel'spri-ma faciecase of unlawful discrimination.However, in considering the layoff of Jose Rodri-guez we are compelled to reach a different result and,contrary to the Administrative Law Judge, we findthat the General Counsel has not proved by a pre-ponderance of the evidence that the Respondent vio-lated Section 8(a)(3) and (1) of the Act.The Administrative Law Judge's finding that JoseRodriguez was discriminatorily laid off rests on hisbelief that the Respondent should have selected em-ployees for layoff on the basis of objective criteria;here, plantwide seniority.4 But the National LaborRelations Act does not require that an employer actwisely, or even reasonably; only,-whether reasonableor unreasonable, that it not act discriminatorily.sEven if we find an employer's action unreasonable,that is only evidence that it may have acted discrimi-natorily, and hence unlawfully. In the context here,we cannot conclude that the decision to retain Mar-cellino Rodriguez instead of Jose was unreasonable,nor do we find other evidence sufficient to convinceus that the decision was discriminatory.Vincent Fuschetti testified that he decided to layoff Jose Rodriguez, when he returned from a 3-month absence caused by a nonwork-related acci-dent, because of a slowdown in business. MarcellinoRodriguez, who had been transferred to Jose's jobwhile he was recovering from his accident, was re-tained although he had been hired about 2 monthslater. Fuschetti explained that Marcellino was a moredependable employee.During the 14 weeks before his accident, Jose Ro-driguez worked a full week only seven times and only16 hours during the last 2 weeks of that period. Ac-cording to Fuschetti's uncontroverted testimonyMarcellino Rodriguez showed up for work every day.Despite Jose's seniority, his replacement had little, ifany, less experience on the job, particularly whenconsidered in light of the Administrative LawWe disavow the Administrative Law Judge's apparent finding that theRespondent'suse of departmental,as opposed to plantwide,seniority isunjustified Such a finding is beyond the allegations contained in the com-plaint,and we make no finding in this regard Nor do we find, as theAdministrative Law Judge did, that adoption of a plantwide seniority sys-tem is necessary to remedy the instant violation of Sec 8(a)(3) and (1)5Unlike our colleague,we see nothing to bewilder anyone in the differ-ence between an employer's decision to cut back its work force by laying offemployees and its subsequent selection of the employees who will be laidoffThere is nothing in the National Labor Relations Act that requireslayoffs to be made only on the basis of seniority or any other particularcriterion,so long as union or concerted activities have no role in the deci-sion In the absence of an established formula,a decisionto lay off employ-ees does not automatically identify the employees to be laid off At the riskof belaboring the obvious, an explanation of the reason that an employerhas decided to cut back its work force is not an explanation of the reasonthat a particular employee has been selected for layoff the former decisiondetermines the size of the work force,the latter,its composition465Judge's finding that thereis littledifference in theskills involved in different departments. Nor does itappear that experience would be an overriding fac-tor;many of the Respondent's employees are un-skilled.Fuschetti's statementto Jose Rodriguez that hewas being laid off because of business conditionsdoes not conflict with his later explanation of thereasons he selected Jose rather than Marcellino Ro-driguez.They simply involve different consider-ations: there is nothing in the former which even sug-gestsareason for Jose Rodriguez' selection forlayoff.Nor do we find it unusual or significant, initself, that the Respondent selected one employee forlayoff rather than another for reasons which it didnot consider sufficient for discharge-in selecting anemployee for layoff, an employer cannot always havethe luxury of choosing between a "good" employeeand one it would discharge in any event. This is not acase where the employee's faults have demonstrablybeen contrived or are so outrageous that they neverwould have been tolerated and thus fall of their ownweight.The record does not establish that the Respondentdeparted from any established and uniformly appliedpractice in selecting employees for layoff; there wasno practice. The Respondent's attempt to explainPolicastro's layoff on the basis of departmental se-niority, which we have rejected, scarcely proves thatsomeseniority system should have been followed inthe case of Jose Rodriguez. The record shows thatthe Respondent chose to retain the more dependableof two employees with comparable experience. Thatis not an unreasonable basis for decision and it doesnot become so merely because the Respondent washostile to the Union. We find that a preponderanceof the evidence does not establish that Jose Rodri-guez was laid off for discriminatoryreasons.In view of the foregoing findings, we shall issue anew Order as provided below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Paramount Metal & Finishing Co., Inc. and Para-mount Plating Co., Inc., Newark, New Jersey, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Engaging in unlawful surveillance of its em-ployees' union activities.(b)Laying off or otherwise discriminating againstemployees in any manner, with regard to their hireand tenure of employment, or any term and condi- 466DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of employment, because of their union activities.(c) In any other manner interfering with, restrain-ing, or coercing any employee in the exercise of hisrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Joseph Policastro immediate and full re-instatementto his former job or, if that job no longerexists, to a substantially equivalent job, without prej-udice to his seniority or other rights previously en-joyed, and make him whole for any loss of pay due tothe discrimination against him by awarding himbackpay from the date of his discharge to such timeas he receives a valid offer of reinstatement, the com-putation of such moneys to be in accord with theBoard's Decision in FW Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its plant in Newark, New Jersey, copiesof the attached notice marked "Appendix." 6 Copiesof said notice on forms provided by the RegionalDirector for Region 22, after being duly signed by anauthorized representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER JENKINS,dissenting in part:Unlike my colleagues, with whom I agree in allother respects, I find, as did the Administrative LawJudge, that the Respondent unlawfully terminatedemployee Jose Rodriguez in violation of Section8(a)(3) and (1) of the Act.As my colleagues agree, the record shows that Ro-driguez, along with fellow employee Joe Policastro,took an early and active interest in the Union's cam-paign.Rodriguez was the leading union advocate6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "among the Respondent's Spanish-speaking employ-ees, and clearly was the dominant figure in solicitingtheir support for the Union. On several occasions-and once within view of Supervisor Alina-Rodri-guez and Policastro handbilled employees near theplant doorway. Furthermore, as my colleagues havefound, Respondent President Fuschetti engaged inblatant surveillance of a union meeting attended by afew employees, including Rodriguez. Thus, the Ad-ministrative Law Judge found, the Respondent waswell aware of Rodriguez' union activities before itterminated him.The record also shows that from the very begin-ning of the union campaign the Respondent wasopenly hostile to the protected activities of its em-ployees and, in an early effort to thwart the uniondrive, offered benefits to Policastro if he would iden-tify employees who had signed authorization cards.Several months later, following the Union's victoryin the October 1974 election, the Respondent finallyresorted to the only recourse left at its disposal-thepatently unlawful discharge of Policastro in Febru-ary 1975.Nonetheless, against this background my col-leagues conclude that the General Counsel failed toprove that Rodriguez' discharge on March 14 wasalso motivated, at least in part, by the same discrimi-natory reasons which prompted Policastro's termina-tion. In effect, they find that there existed indepen-dentnondiscriminatory reasons forRodriguez'discharge which overcome, or at least meet, the Gen-eralCounsel'sprima facieshowing of unlawful con-duct. I cannot agree because the reasons advancedby the Respondent do not withstand scrutiny and, inconsequence, offer support to the General Counsel'saffirmative case.Thus. the Respondent initially asserted that Rodri-guez was not rehired in March 1975, following anaccident suffered on December 31, 1974, becausebusiness was slow and there was no work then avail-able for Rodriguez in his department. Thus, as withPolicastro, Rodriguez was led to believe that his lay-off was necessitated by the implementation of somedepartmental seniority rule. However, with regard toRodriguez, the Respondent readily conceded that itdeviated from its own rule. Thus, Marcellino Rodri-guez,Rodriguez' replacement, was spared althoughhe had less seniority than Rodriguez. In these cir-cumstances, it is abundantly clear that Respondent'sshifting reliance on its own rule, which at times wasdisparately enforced, strongly suggests that the realreason for its conduct rests elsewhere.In obvious recognition of its unconvincing expla-nation on March 14 that Rodriguez' layoff rested onthe nondisparate application of some objective stan- PARAMOUNT METAL & FINISHING CO.467dard or rule, such as seniority, the Respondent laterasserted at the hearing below that Marcellino Rodri-guez was retained because he was "more dependa-ble" than Jose Rodriguez. The only evidence present-ed by the Respondent to support this additionaldefense is that Jose Rodriguez worked a full 5-dayweek only seven times in the 14 weeks prior to hisaccident on December 31, 1974. There is no showingin this record that these absences were not excused orexplained to the satisfaction of Rodriguez' supervi-sors.Nor is there any showing that Rodriguez wastold that his job was in jeopardy because of allegedattendance problems. Indeed, following his accidentRodriguez periodically visited the Respondent andwith his superiors discussed his return to work whenhis injured hand had healed. Yet, it is undenied onthis record that the Respondent at no time informedRodriguez he would not be reemployed because ofhis previous attendance record. And, perhaps evenmore important, there is no showing that Rodriguez'attendance record was any worse than MarcellinoRodriguez', or any other employee's, record. Indeed,since this information was readily available to theRespondent, I find it significant that the Respondentfailed to present this evidence. Such a failure of proofwarrants the drawing of an inference that such evi-dence, if produced, would have been adverse to theRespondent's interest. But, at the very least, the fail-ure to present the evidence of other employees' atten-dance records exposes the weakness of theRespondent's further explanation that Rodriguez'discharge was dictated because of his alleged poorattendance.In sum,I find that the Respondent has failed torebut the General Counsel'sprima facieshowing thatRodriguez' discharge was motivated, at least in part,by reasons proscribed by the Act. Indeed, as shown,Respondent's failure to advance anything other thanshifting, patently false, and unsubstantiated reasonsfor its conduct not only bolsters the GeneralCounsel's showing but also lays bare the real reasonfor Rodriguez' discharge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or otherwise discriminateagainstour employees in anymanner,with re-gard to their hire and tenure of employment, orany term and condition of employment, becauseof their union activities.WE WILL NOT engage in unlawful surveillanceof the Union activities of our employees.WE WILL NOT in any othermanner interferewith, restrain, or coerce employeesin the exer-ciseof rights guaranteed under Section 7 of theAct.WE WILL offer Joseph Policastroimmediateand full reinstatement to his former job or, ifthat job nolonger exists,to a substantiallyequivalent job, without prejudice to his seniorityor other rights, and WE WILL make him whole forany loss of pay suffered by reason of the unlaw-ful conduct against him.PARAMOUNT METAL & FINISHING CO., INC.AND PARAMOUNT PLATING CO., INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: TeamstersLocal Union No. 408, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, Local 408, or the Charg-ing Party, filed the charge in Case 22-CA-6265 on March4, 1975,' and the charge in Case 22-CA-6325 on April 14,against Paramount Metal & Finishing Co., Inc. and Para-mount Plating Co., Inc., herein collectively termed the Re-spondent or Company, alleging that Respondent violatedSection 8(a)(1) and (3) of the Act.An order consolidating cases, complaint and notice ofhearing was issued by the Acting Regional Director of Re-gion 22 on May 30. It alleges that the two companies con-stitute a single employer within the meaning of the Act,were engaged in interstate commerce and violated the Actby surveilhng union activities of its employees and bygrantingwage increases to undermine support for theUnion and by laying off employees Joseph Policastro on orabout February 7, and Jose Rodriguez on or about March14.Respondent's timely answer was amended at the hear-ing, and as amended, Respondent admitted, for the pur-pose of this proceeding, that it was a single employer en-gaged in commerce within the meaning of the Act; thatVincent Fuschetti its president, Richard Fuschettiits secre-tary and treasurer, and Walter Alina its plant manager aremanagement agents and that Respondent laid off JosephPolicastro on or about February 7, 1975. Respondent de-nied that it had violated the Act in any way.The parties were afforded full opportunity to appear, toexamine and cross-examine the witnesses,and to argue or-ally at the hearing held in this matter in Newark, NewJersey, on August 7 and September 9, 1975. General Coun-sel and Respondent filed briefs which have been carefullyconsidered.1Unless specifically stated otherwise the events in this case took placeduring the latter monthsof 1974,and the early months of 1975 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe principal question is whether Respondent was moti-vated by antiunion considerations in laying off Policastroand Rodriguez.On the basis of all the evidence I haveconcluded that Respondent was motivated by antiunionconsiderations in these layoffs and that Vincent Fuschettidid surveil employees' union activities on 1 day, but thatthe evidence is insufficient to find that Respondent violat-ed the Act in granting raises to employees during October1974.While there is evidence of an economic downturn,which apparently caused Respondent to lay off some of itsemployees, the conflicting standards used and the lack ofcandor from some of Respondent'switnesses has con-vinced me that Respondent would not have laid off Poli-castro and Rodriguez when it did but for their union activi-ties.Accordingly, an appropriate remedial order will beentered.On the entire record in this case, including the exhibitsand the testimony offered, and my evaluation of the reli-ability of the witnesses based on the evidence and theirdemeanor,Imake the following.FINDINGS OF FACTI.COMMERCEFINDINGS AND UNION'S STATUSParamount Metal & Finishing Co., Inc. and ParamountPlating Co., Inc., are each New Jersey corporations withtheir place of business on South 16th Street in Newark,New Jersey, where they are engaged in the manufacture,sale, and distribution of metal platings and related prod-ucts.During the past year Respondent sold and distributedfinished products which were shipped in interstate com-merce directly to States other than the State of New Jerseyand were valued in excess of $50,000.Respondent admits and I find thatit isengaged in com-merce within the meaning of Section 2(6) and (7) of theAct.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABORPRACTICESA. Background and FactsRespondent's business consists basically of two opera-tions:A plating and anodizing operation wherein parts areplated and coated with metal of all types including pre-cious metals and a spray painting operation which is locat-ed across the street in a separate building. Except for un-skilled labor, the skills and duties of employees in thesetwo operations are different and employees are not inter-changed. The exception is that unskilled employees havebeen transferred from the paint shop to the plating andanodizing shop in 1975. The plating and anodizing busi-nessup through the early part of 1975 was the biggest partof Respondent's business and was under the control ofVincent Fuschetti and the immediate supervision of WalterAlina. The paint shop operation was run by Richard Fus-chetti, Vincent's brother. Respondent has been in businessfor some 18 years at this location. The normal workweekwas 5 days with occasional overtime on Saturday andweekdays when needed by the volume of orders.Vincent Fuschetti testified that the economic recessionbegan to catch up with orders in latter 1974 and some lay-offs thereafter took place. From a total of some 46 employ-ees in October the complement had dropped to approxi-mately 26 by September 1975 when this case was heard.The Company also experiences a high rate of turnovercaused in substantial part by the working conditions in theplating department where a large volume of electricity isused while the employees are wet and standing in water,togetherwith the use of acids with the accompanyingodors. New employees are frightened by the combinationand the conditions under which they must work. Althoughsome employees have been with Respondent for a numberof years there is a substantial number of new employees.Joseph Policastro testified that he worked on all thetypes of plating at the Company in addition to performingvariousmaintenance jobs including carpentry, electrical,and plumbing work.Vincent Fuschetti denied that Policastro had worked onprecious metals, but Alina partially corroborated Policas-tro by stating that Policastro could handle the differentkinds of metal plating in addition to the enumerated typesof maintenance work. He enumerated some types of plat-ing that Policastro had performed. Employeeswere as-signed to specific areas or departments and worked mostlythere except when a rush order dictated that other workmust be done first. Alma recommended to Vincent Fus-chetti that Policastro be retained because he was a goodand valued employee, which Alma stated Fuschetti admit-ted.With such a plethora of skills and some 35 years ofexperience in the plating field it is easy to see why Policas-tro would be considered a valuable asset to a company andone who would save a company considerable money withhismaintenance skills.Rodriguez started with Respondent in April 1974 and hiswhole experience in this field was with RespondentUnion Representative Di Leo testified that he first con-tacted Respondent's employees around the second week ofAugust and met with Policastro and gave him authoriza-tion cards to distribute to employees. Policastro distributedthe cards and returned signed cards to him. A meeting ofemployees was held in latter August and the Union sent aletter to Vincent Fuschetti dated August 26, demandingrecognition and requesting bargaining for a productionand maintenance unit, stating that it was willing to demon-strate its majority status by submitting cards to a neutralthird party. The Union filed a petition with the Board onSeptember 3 and the parties agreed to a stipulation forcertification upon consent on September 25. The electionheld on October 25, had 16 votes for the Union,15 against,and 3 challenges. Timely objections were filed by both par-ties and on March 14, the Regional Directorissued a re-port on objections and challenged ballots. Respondentfiled exceptions to the report on March 23, and on May 23,the Board certified the Union as the bargaining representa-tive for Respondent's employees.Prior to the election Respondent held twomeetings forall employees and Richard Fuschetti was the sole speakerat both. PARAMOUNT METAL & FINISHING CO.469There is some disagreement as to what he told the em-ployees with the employees stating that he discussed theamount of the raises and that no third party was involved,but if the Union represented the employees,the Companydoor would no longer be open to them.Respondent deniedsaying anything about raises or union dues or deductions.The parties agreed that Richard Fuschetti told the em-ployees that there had been a petition filed with the Board,that there was going to be an election and where and whenitwas going to be held,and that it was by secret ballot andno one would know how they voted.He said that signingan authorization card or expressing an interest in theUnion did not obligate an individual to vote for the Union.He urged the employees to be present and vote and hopedthat they had confidence in his brother and himself. Headmitted saying that General Motors and Western Electricwere both large unionized companies and were experienc-ing massive layoffs and that being unionized did not pre-vent employees from being laid off. He said that Respon-dent had a history of not laying off people and hoped thiswould continue in the future.Vincent Fuschetti denied hearing anything said whichwould have indicated how Respondent felt about theUnion.It is also agreed that prior to the union election for thepay period ending October 11,Respondent gave the em-ployees two checks,the second one for $8 of their wagesand enclosed a note which stated that sum would be theapproximate amount of monthly union dues they wouldhave to pay under a usual contract and urged that theyvote against the Union for a full paycheck every week. Theslip and the two paychecks were distributed to the employ-ees by Plant Manager Walter Ahna.B. Disputed Background TestimonyJoseph Policastro who had some 35 years of experiencein plating metal was first employed by Respondent in Sep-tember 1964,until he left in February 1971. He was reem-ployed in January 1974 and worked until February 1975when he was laid off,making a total of 7-1/2 years withRespondent.Vincent Fuschetti testified that Policastro hadbeen employed by Respondent for about 5-1/2 years, al-though the dates of Policastro's employment were availableto him.Policastro said he and a few others talked about a union,picked one out of a telephone book,called and met theorganizer,and started organizing.Ordinarily they met theorganizer on the streets near the plant.In August,Walter Alma told Policastro that RichardFuschetti wanted to speak to him across the street in thepaint department.He went over and Richard Fuschettiasked if Policastro knew anything about a union,since hehad heard a union was trying to get in. Policastro said hehad heard about it and had also heard that Fuschetti hadspoken to two other employees about it.Fuschetti asked ifhe knew anything about union cards being given out andPolicastro admitted he did.Fuschetti next asked who hadreceived the cards,who had signed them,and what union itwas. Policastro asked whether they were talking man-to-man, and when he was assured they were, he asked whyVincent Fuschetti had called at 9 o'clock one night andtold him not to bring his son to work any more,and wheth-er that was because of the Union.Richard Fuschetti saidthat Vincent did not do it because of that,that Policastroknew Vinny and said Vinny was angry and if that was whatwas bothering him, they could put Policastro's son back towork with no loss of pay.Policastro said his son alreadyhad a job.Fuschetti said that,ifPolicastro would give himthe names of the people who had signed the union cards,he would give Policastro not a little raise but a very bigraise.Policastro did not tell Fuschetti who had signedunion authorization cards but admitted that he had doneso.Richard Fuschetti denied having such a conversationwith Pohcastro,and Walter Alma said he had no recollec-tion of instructing Pohcastro to go see Richard Fuschetti,denied it.This testimony concerns statements made priorto 6 months before the filing of a charge in this matter andcannot be considered as evidence of violations of the Act.This testimony serves only to show Respondent hadknowledge of the union organizational attempts and ofPolicastro's part in it at the early stages of organization. Icredit Policastro that this conversation occurred as he testi-fied and do not credit Richard Fuschetti's denial.As may be seen from the evidence the Fuschettis andAlina sought to deny knowledge of union activity and ofanimus toward the Union,when it is clear under the cir-cumstances that they had such animus and knowledge.This will be detailed further,infra.Policastro and Jose Rodriguez distributed at least twoleaflets to employees.Rodriguez says he distributed leafletsto the Spanish-speaking employees outside the plant andon one occasion saw Alma in the plant doorway watchingthem.Policastro additionally gave out leaflets in the plantand at employees' homes. Rodriguez also explained to theSpanish-speaking employees what the Union was aboutand asked them to sign cards.C. TheSurveillance IncidentOrdinarily the employees would meet with Union Or-ganizer Di Leo on the streets near Respondent's premises.In late September or early October Di Leo met Policastro,JoseRodriguez, Jasper Stewart, who assisted Policastro,and Dominic Tanzola after work and they stood talking on19th Avenue about 30 feet south of the intersection withSouth 16th Street,near Di Leo's car.Policastro,Rodriguez,and Di Leo testified that they saw Vincent Fuschetti drivehis car west on 16th Street,pull into the intersection andstop and observe their meeting for a minute or more beforedriving ahead.Several minutes later they saw Fuschetti re-peat this performance,again going in the same direction.The four employees and Di Leo thereupon walked to thecorner and went into a tavern.In a few minutes one of thebarmaids said their boss was coming by again and Policas-tro looked out the window and saw Fuschetti driving hiscar in the opposite direction on 16th Street, coming backtowards the plant.Policastro said Fuschetti stopper! at theintersection paused for a minute or so looking around andcrossed 19th Avenue and turned into the driveway at thepaint shop. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the next day Vincent Fischetti told Policastro that hismeeting did not last too long, and Poltcastro replied that itdid and Fuschetti should have come into the tavern andthey would have bought him a beer.There was testimony that the most direct route home forVincent Fuschetti would have been to go up 18th Avenueand that he would only proceed across 19th Avenue andturn at the next intersection if he was going to get gasolinefor his car before proceeding home.Fuschetti denied that he had ever spied on the employ-ees' union activities but did recall seeing groups of menoutside the shop from time-to-time. He testified that he didnot know who Di Leo was and did not recall seeing himuntil he met him at the election. Fuschetti did not recalldriving around the block but did recall one occasion onwhich he had driven past the intersection and then hadcome back to check whether the gate was locked in thedriveway to the paint shop. He said he would not havepulled into the intersection and looked down in that direc-tion because 19th Avenue was a busy street, particularly inthe late afternoon, and to do as the employees testified, hewould have been asking for an accident. He said that hehad stopped at the stop sign at that corner and from thatposition could have easily seen a group of men south of theintersection on 19th Avenue where the men testified theyhad been.Vincent Fuschetti denies making the comment about themeeting attributed to him by Poltcastro.Vincent Fuschetti was equivocal in his testimony con-cerning this incident. Considering all the testimony it isclear that Fuschetti would not have driven twice in thesame direction past 19th Avenue and returned the thirdtime in the opposite direction if he had not been trying toobserve the meeting of his employees with Di Leo.Certainly with the employees meeting Di Leo on thestreet in the vicinity of Respondent's premises, the identityof the employees most interested in the Union was easy forRespondent to determine. Fuschetti testified that he didsee groups of employees talking in the vicinity of the plantand I credit Di Leo, Policastro, and Rodriguez that Fus-chetti paused long enough to observe them and determinewho they were.D. The LayoffsAccording to Joseph Policastro, in February, Walter Ali-na called him to the front office and said things were get-ting slow and the Company accountant said it looked pret-ty bad and they had to lay him off. Alina gave him a checkand a layoff slip. Policastro asked why they were layinghim off, when there were others there with less seniorityand named some of them. Alina replied that they had givenhim his job back and when Policastro asked what thatmeant, Alma said there was also the thing with the Union.Policastro said he was not going to take this easy and wasgoing to make waves. The helper Stewart was also laid offthe same day.In July 1974 there were 46 people on the payroll. Re-spondent produced a payroll for latter August 1975 whichshowed 26 employees on the payroll. According toRespondent's August 1975 payroll, of the 17 employees onthe payroll, excluding the 9 people in the paint department,only 7 employees had more plantwide seniority than Polt-castro and of the 10 lower in seniority, I was employed in1969, 1 in 1972, and the remaining 8 in 1974 and 1975.Walter Alma testified that he told Policastro it was un-fortunate that he did not have work at that time, that sincebusiness had gone way down, he could no longer use himand asked Poltcastro to stay in touch andifbusinesspicked up they would reemploy him. Duringcross-exami-nation Alma testified that he was consulted about the deci-sion to lay off Policastro but not the decision to lay offRodriguez and recommended to Fuschetti that Policastrobe kept as long as possible, acknowledging he was a goodand valuable employee. Alina denied that any mention wasmade of the Union while they were talking.Jose Rodriguez fractured a bone on New Year's Eve,and his hand remained in a cast until March. In the interimhe visited the plant on several occasions and spoke to Alinaand the Fuschettis concerning when he would be able tocome back to work. On March 14, he returned to the plantstatingthat his doctor had released him and he was readyand available for work. He was given a layoff slip and toldthat business was too slow and to come back later. Rodri-gueztestified that his sister-in-law,a longtimeemployee ofRespondent, told him a man from the paint shop had beenput on his job and that another man had been hired for thepaint shop. Rodriguez said that during his visits to theplant he saw Marcellino Rodriguez (no relation) and Hay-wood Griffin both working in the department where hehad worked and said that both of these men had started towork for Respondent after he did.Considering Respondent's August 1975 payroll, it isclear that at least 7 of the 17 employees (excluding thepaint department's 9 employees) had less plantwidesenior-ity than did Jose Rodriguez if we accept Rodriguez'testi-mony that he started to work for Respondent in April1974. However, Respondent's Exhibit 4 gives a date of hirefor Jose Rodriguez of June 11, 1974, and by such a date 5of the remaining 17 employees had less plantwide senioritythan Jose Rodriguez. Rodriguez also testified that whilehanding out union leaflets with otherson oneoccasion hehad seen Walter Alma near the front door of Respondent'spremises looking at them.Vincent Fuschetti testified that Policastro worked in thetin-bismuth plating area with Jasper Stewart and per-formed whatmaintenancework they had. He said that 80to 90 percent of the work in that particular plating areacame from one company, Atlantic Metal, which in Decem-ber 1974 told him to cut back on production and thereafterthe work dropped from 40 to 50 percent. Stewart was doingmost of the work in the department at that time while Poli-castro was busy on maintenance. In February, he receiveda letter which said that all production for Atlantic Metalwas to stop immediately, and he then laid off both Policas-tro and Stewart and there was only 3 days' work done inthat department from February until the hearing. Fuschettisaid that most of the necessarymaintenancework hadbeen done by that time and he had one employee who hadbeen with the company a number of years, who performedwhatever maintenance work was left.Alma testified and Vincent Fuschetti confirmed that PARAMOUNT METAL & FINISHING CO.471Fuschetti alone made the decision as to who was laid off.Fuschetti said he decided who to layoff and, "I went most-ly by their activity, their attendance, their seniority, by de-partment, and many other factors were involved." Fuschet-ti said he laid off Policastro and Stewart because there wasno work for their department, and in effect states that de-partmental seniority was the deciding factor there.When Jose Rodriguez sought work in March, Fuschettisaid he checked as between Marcellino Rodriguez (who hestates was hired about 2 months after Jose) and Jose and incomparing their attendance records found that Jose's rec-ord was so bad that he decided to keep Marcellino Rodri-guez.He said he had no idea that Jose Rodriguez was"with the union" when he decided to lay him off.In regard to general business conditions, Vincent Fus-chetti further stated that one of the main sources ofRespondent's business,Wayne Electric, is preparing toclose down and when that happens most of Respondent'sbusiness will be affected and it is possible that the Compa-ny may have to close.Respondent's plant manager, Walter Ahna, testified thatduring the layoff conversation with Policastro he did notsay anything about union problems being part of the rea-son for the layoff. He was asked whether he knew if Poli-castro was involved with the Union and answered that hedid not know, and that the same was true of Rodriguez.During cross-examination he admitted that he knew Poli-castro had something to do with the Union at the time ofthe election when Policastro had something to do with thevoting, after saying first he did not know of Policastro'sinclination towards the Union. He also testified that in lat-ter August he had not been told of a demand by the Unionto represent the employees, but then said the first notifica-tion he received was from the Union's August 26 letter.Alma said he did not recall ever being told by RichardFuschetti to bring Policastro to his office in August andtherefore denied the occurrence. Further, Alma did not re-call saying anything to Policastro about being involvedwith the Union or that because of such involvement thatPolicastro's son was discharged. He did recall that the em-ployees received two paychecks but said that he neverheard the employees say anything about it nor did theyquestion him about it. Indeed he said he had never heardany talk about the Union nor saw any gatherings of anyemployees or any leaflets handed out or the leaflets them-selves.Despite all this he said the Fuschettis did tell himwhat he could and could not say to the employees aboutthe Union.According to Respondent's Exhibit 5, and the testimony,Michael Orlatti was the main man in the precious metaldepartment, which apparently is called the small barrel de-partment on this exhibit. The other two individuals work-ing in that department in late August 1975 were CarmenHeddi, who was employed on May 20, 1974, some 2 weeksbefore Jose Rodriguez, and Marcellino Rodriguez who wasemployed on August 20, 1974, some 2 months after JoseRodriguez. With Marcellino Rodriguez being retained it isclear that departmental seniority was not followed in thisinstance.Considering the whole situation we have Alma and Vin-cent Fuschetti claiming that they knew nothing of theunionactivity of Jose Rodriguez, and Fuschetti (accordingto Respondent's brief) saying he only learned ofit in thehearing in this matter. Fuschetti acknowledgedlearning atsome undeterminedtimeof Policastro'sunion activitiesand Alina claimed he had very little informationregardingPolicastro's sentiments.Both Fuschetti and Alma deniedseeing employees onthe street engaged in any union activity, distributing leaf-lets, or meetingwith Union Organizer Di Leo. The testimo-ny concerning Vincent Fuschetti riding around the blocktwice and coming back a third time from a different direc-tion makesa clear casethat he was attempting to see whatthe employees were doing with Di Leo. Fuschetti admitteddriving around the block twice,seeing menand offered avariety ofreasonswhy he might have ridden around theblock.The onlylogical reasonisthesurveillance asFuschetti's remark to Policastro the following day madeclear.Whether Fuschetti knew who Di Leo was by name isnot dispositivesinceclearly he would haveassumed themen were meetinga union agent.This is not a very big plant, and the comingsand goingsof the employees and theirmeetingson thestreet and dis-tributing leaflets would have been noticed and commentedabout. In these circumstances I cannot believe that Alinaand Fuschetti did not know of the activities of Policastroand Rodriguez. Respondent arguesin itsbrief that sinceRespondent did not discharge Dominic Tanzola, one of thefour employees who was with Di Leo when Vincent Fus-chetti repeatedly drove by, this proves that Respondentwas not seeking to rid itself of the union activists. It wouldseem that since Respondent laid off three out of four em-ployees in that meeting, the argument would be much morepersuasive the other way.I credit the testimony establishing that Vincent Fuschettidid stop at or near the intersection of 19th Avenue andviewed the employees engaged ina meetingwith Di Leoand that he did so a few minutes later on a second occasionand returned to the intersection a third time looking for themen and what they were doing and that he did make thecomment on the following day to Policastro. I do not creditFuschetti's denial of this comment.Ialso credit Pohcastro's testimony concerninghismeet-ing with Richard Fuschetti. I make no findings of viola-tions of the Act based on that meeting and only find thatRespondent at that time knew of the unionorganizationand Policastro's activity. I do not credit the denials of theFuschettis and Alina in regard to their lack of knowledgeof the distribution of union literature inside and outside theplant. Any distribution of union literature would certainlyhave been called to their attention in this small plant and Icredit Jose Rodriguez that Walter Alma watched such adistribution and observed those distributing the literature.In regard to these layoffs we have Vincent Fuschetticlaiming that departmental seniority controls when it con-cerns Policastro, a man with much more seniority andmuch wider and more varied experience than most of theemployees who were left. When it comes to Jose Rodriguezdepartmental seniority is dispensed with and the layoff isjustified on the basis of absenteeism.Ifind and conclude that one of the principalreasonswhy Vincent Fuschetti determined to lay off Joseph Poli- 472DECISIONSOF NATIONALLABOR RELATIONS BOARDcastro and Jose Rodriguez was because of their union ac-tivitiesand that they would not have been laid off at thattime but for their union activity.I also find and conclude that Vincent Fuschetti decidedon the layoffs and testified that he used standards which fitthe end he desired and did not use reasonable objectivecriteria in determining who should be laid off. In a smallplant such as this where the skills were not particularlydifferent in the departments and where a lot of unskilledlabor was used, it would appear that the most versatilepeople should be kept and that an objective criteria such asplantwide seniority should have been used provided thatthe individuals had sufficient knowledge and expertise tofit the remaining positions. If objective criteria had beenused it isapparent that Jose Rodriguez would have re-mained and certainly with Walter Alina's recommendationPolicastro would have been one of the last employees toleave.I therefore will order the reinstatement of Policastro andRodriguez on the basis of their plantwide seniority. IfRespondent's business declines to a situation where Poli-castro and Rodriguez would have been laid off under plantwide seniority as Respondent indicated was possible, thenthey are to be placed on, a recall list in the order of suchplantwide seniority.Although noting that a meeting being held by a union ona public street is apt to be observed by anyone I concludeand find that Vincent Fuschetti did engage in illegal sur-veillance by stopping and observing the meeting of the fouremployees with Di Leo on two separate occasions andcoming back a third time looking for them. From the testi-mony Fuschetti would not have driven by that corner twicein the same direction if he had not been trying to observethe actions of these employees. Certainly what VincentFuschetti did was not an ordinary occurrence. If he haddriven by one time looked at the group and left that wouldbe one thing but repeatedly circling back to see what wasgoing on constitutes unlawful surveillance. SeeEmily TweelJacobs, Russel Jacobs, and Emil Tweel d/b/a L. Tweel Im-porting Co.,219 NLRB 666 (1975).raises over the previous years seemed to be in the 10- and15-cent area but there were a few raises on occasion thatwere as much as 50 or 60 cents and others of 25 and 30cents. The wage increases for October 14, 1974, seemed tobe in the area of 25 cents.According to Respondent it had always reviewed itsbusiness of the previous 12 months before October and hadgiven the employees a percentage of what Respondent'sprofits had been, and that up until that month it had beena good year. Respondent stated that it could not say that1974 as a whole was a good year because it is evident thatbusiness declined after October to some extent and Re-spondent during latter 1974 and early 1975 laid off some ofits employees as its business declined.Although there may be some suspicion that it grantedlarger raises than it ordinarily had done in order to seekfavor with the employees and have them turn against theUnion there is no consistency in the past practice or anyother method set forth which would allow such a determi-nation. Looking at the previous years and comparing themwith the wage raises for this time and considering theamount of inflation this country was undergoing at thatpoint, the wage raises which appear to be less than 10 per-cent do not seem excessive. Therefore I cannot find thatthe wage increases given by Respondent in October 1974were of such a nature as to make a clear impression on theemployees that they were granted to undermine their unionsupport and sentiment and I therefore will order this alle-gation of the complaint dismissed.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II, andtherein found to constitute unfair labor practices in viola-tion of Section 8(a)(1) and (3) of the Act, occurring in con-nection with Respondent's business operations as set forthabove, in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.E. The October RaisesThe complaint alleges that on or about October 14 Re-spondent granted wage increases to its employees to inducethem not to become or remain members of the Union or togive assistance or support to it. Initially it was urged byGeneral Counsel that the date of the increases was not adate when Respondent ordinarily gave any increases to itsemployees.Respondent disproved this claim by estab-lishing that it had over the years given raises to its employ-ees on dates in October ranging between the 9th and the20th and on one occasion gave a raise to its employees onNovember 29.General Counsel then argued that the raises were usuallylarge and were therefore not the ordinary raises given toemployees and could only have the purpose of trying topersuade them not to support the Union.Voluminous records were put into evidence giving vari-ous wage increases data for various employees. There wasno true continuity in this information. The majority of theIV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend thatit ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent laid off Joseph Policas-tro on February 7, 1975, and Jose Rodriguez on March 14,1975, and did not thereafter offer themreinstatement, Irecommend that Respondent offer them immediate andfull reinstatement to their former positions or, if such posi-tions have been abolished or changed in Respondent's op-erations, then to any substantially similar position, withoutprejudice to their seniority or other rights and privilegesand that Respondent make them whole for any loss of paythey may have suffered by reason of Respondent's discrim-inatory layoffs, by payment of a sum equal to that whichthey would have normally received as wages from the datesof their layoffs, until Respondent offers them reinstate- PARAMOUNT METAL & FINISHING CO473ment,less any net earnings for the interim.Backpay is tobe computed on a quarterly basis in the manner estab-lished by the Board in F. W.Woolworth Company,90NLRB 289 (1950),with interest at the rate of 6 percent perannum to be computed in the manner set forth inIsisPlumbing&Heating Co.,138 NLRB 716(1962). I furtherrecommend that Respondent make available to the Board,upon request,payroll and other records in order to facili-tate checking the amounts of backpay due them and anyother rights they might be entitled to receive.Having found that Respondent did not use an objectivestandard in making these layoffs,I conclude that an objec-tive standard such as plantwide seniority should be used indetermining the length of the backpay periods, and for re-instatement if Respondent undergoes substantial layoffsdue to economic conditions,providing that the discrimina-tees are capable by objective standards of performing thework available.Having further found that Respondent violated Section8(a)(1) of the Act by engaging in surveillance of the unionactivities of its employees and since it is a part of the pur-pose of the Act to prevent the commission of unfair laborpractices,Irecommend that Respondent be ordered tocease and desist from violating the Act in the same or asimilar manner.On the basis of the foregoing findings andthe entire record,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act by un-lawfully surveilling its employees'union activities.4.Respondent violated Section 8(a)(1) and(3) of theAct by its discriminatory layoff of Joseph Policastro andJose Rodriguez because they engaged in union and con-certed activities for the purpose of mutual aid and protec-tion.[Recommended Order omitted from publication.]